Buchanan, Ch. J.
delivered the opinion of the Court. It . appears by a rule of the Jlrme-Jlrundel county court, that a principal may be surrendered in discharge of his bail, upon si' .scire facias being returned scire feci, at any time during the first five days of the term, to which the scire facias is returned, on payment of the costs of the scire facias, but not after-wards.
In this case the offer to surrender the principal by the bail, was on the sixth day of the term, and the appeal to this court is on the ground, that the court below refused to extend the .rule, for the purpose of enabling the bail to surrender his principal, after the expiration of the first five days of the term.
The rule of that court is a perfectly legitimate rule, and the ■giving time to the bail, during the first five 'days of the term, to bring in and surrender the principal, is a mere matter of favour or mdulgence.
Courts will sometimes enlarge or suspend their rules when the ends of justice require it to be done. But there is nothing of that kind here. It appears to be the common case of a special bail neglecting to avail himself of the time allowed him to surrender his principal; and there is nothing to find fault with, in the refusal of the court to receive the surrender after the expiration of the time.
Rules of eourt are necessary to the due administration of justice; but the rule in question would be perfectly useless, if in .such a case as this it is not to be enforced.
This is, moreover, an interlocutory proceeding on which an appeal will not lier
APPEAL DISMISSED.